Citation Nr: 1441147	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-13 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic headaches as secondary to an in-service head injury.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1986 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in November 2012.  A copy of the transcript is of record.  The case was most recently before the Board in March 2014 when the claim was remanded to schedule a hearing with the Veteran's newly appointed counsel.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this claim was remanded for the RO to schedule a new hearing with the Veteran's attorney.  The hearing was to be scheduled as a three-way video conference hearing with the Veteran present at the St. Petersburg RO and counsel present at the San Diego RO.  

The Veteran was notified of a hearing date by a letter dated in June 2014.  Although the Veteran's attorney wrote to the RO in July 2014 asking for clarification of whether the hearing would be a three-way hearing, the RO did not respond.   (There may have been confusion on behalf of the AOJ as a statement from another Veteran, who withdrew his request for a personal hearing, was misfiled with the Veteran's claims file).  In any event, the attorney called on the date of the scheduled hearing to request a new hearing date to accommodate their specific videoconference needs.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the undersigned Veterans Law Judge at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Notice must also be provided to his attorney.  The notification must also inform the Veteran that any further extension of time for appearance at a hearing will be granted only for good cause and that he must inform VA, in writing, of that cause.

2.  If the Veteran desires to withdraw his hearing request, he should do so in writing at the RO.  Any efforts to contact the Veteran's attorney and any responses should be noted in the claims file.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

